IT IS ORDERED by this court, sua sponte, that Thomas Ewing Phillips, Attorney Registration No. 0008682, last known business address in Chillicothe, Ohio, be found in contempt for failure to comply with this court’s orders, to wit, failure to pay board costs in the amount of $1,018.04 on or before July 29,1997, failure to pay publication costs in the amount of $135.24 on or before October 12,1995, failure to pay publication costs in the amount of $71.66 on or before June 3, 1997, and failure to pay publication costs in the amount of $64.35 on or before January 28,1998.